15‐423‐cv 
Dean Nicosia v. Amazon.com, Inc. 

                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                                                        

                                         August Term 2015 

             (Argued:  November 30, 2015            Decided: August 25, 2016) 
                                             
                                Docket No. 15‐423‐cv 
                                                              

      DEAN NICOSIA, on behalf of himself and all others similarly situated,  

                                                         Plaintiff‐Appellant, 

                                                   v. 

                                        AMAZON.COM, INC., 

                                                         Defendant‐Appellee. 

                                                                        

                      ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                           FOR THE EASTERN DISTRICT OF NEW YORK 

                                                                        
Before: 
                               SACK, CHIN, and LOHIER, Circuit Judges. 
                                                  
                                                                   

                  Appeal from a judgment of the United States District Court for the 

Eastern District of New York (Townes, J.), dismissing plaintiffʹs complaint for 

failure to state a claim on the grounds that plaintiffʹs claims are subject to 
                                                                                           


mandatory arbitration and denying plaintiffʹs motion for a preliminary 

injunction for lack of standing.  We affirm the district courtʹs denial of plaintiffʹs 

motion for a preliminary injunction, but vacate the dismissal for failure to state a 

claim and remand for further proceedings.   

             AFFIRMED IN PART AND VACATED IN PART AND REMANDED. 
                                                     

                           JOSEPH SETH TUSA, Tusa P.C., Southold, New York, 
                                 Peter D. St. Phillip, Jr., Scott V. Papp, Lowey 
                                 Dannenberg Cohen & Hart, P.C., White Plains, 
                                 New York, Timothy G. Blood, Paula M. Roach, 
                                 Blood Hurst & OʹReardon, LLP, San Diego, 
                                 California, and Gregory S. Duncan, Esq., 
                                 Charlottesville, Virginia, for Plaintiff‐Appellant. 

                           GREGORY T. PARKS, Ezra D. Church, Morgan Lewis & 
                                Bockius LLP, Philadelphia, Pennsylvania, and 
                                Regina Schaffer‐Goldman, Mary Claire Dekar, 
                                Morgan Lewis & Bockius LLP, New York, New 
                                York, for Defendant‐Appellee.  
                                                          

CHIN, Circuit Judge: 

             In 2013, plaintiff‐appellant Dean Nicosia purchased 1 Day Diet, a 

weight loss product containing sibutramine, a controlled substance that had been 

removed from the market in October 2010, on the website of defendant‐appellee 

Amazon.com, Inc. (ʺAmazonʺ).  Nicosia brought this action below, asserting 




                                          ‐ 2 ‐ 
                                                                                             


claims u
       under the Consumerr Product S
                                   Safety Act (the ʺCPSAʺ), 15 U.S
                                                                 S.C. § 20511 et 

seq., and
        d state law
                  w.  

              The d
                  district cou
                             urt (Townees, J.) dism
                                                  missed the ccomplaintt on the 

ground
     d that the p
                parties are b
                            bound by the mandaatory arbittration pro
                                                                   ovision in 

Amazon
     nʹs Condittions of Usse.  It found
                                      d that Nico
                                                osia was o
                                                         on construcctive notice of 

the term
       ms and tha
                at he assentted to man
                                     ndatory arb
                                              rbitration w
                                                         when he pllaced his 

order on
       n the webssite.  In thee same meemorandum
                                               m and ord
                                                       der, the district court 

treated Nicosiaʹs m                   ary injuncttive relief aas a motio
                  motion forr prelimina                                on for a 

       nary injun
prelimin        nction in aiid of arbitrration, and
                                                  d denied th
                                                            he motion on the gro
                                                                               ound 

that he lacked standing to seek an inju
                                      unction blo
                                                ocking Am
                                                        mazon from
                                                                 m selling 

items co
       ontaining ssibutramin
                           ne and req
                                    quiring Am
                                             mazon to seend remed
                                                                dial noticess to 

consum
     mers.   

              We a
                 affirm the d
                            district cou
                                       urtʹs deniaal of injuncctive relief,, vacate thee 

dismisssal for failu
                   ure to statee a claim, a
                                          and reman
                                                  nd for furth
                                                             her proceedings.  

                                   BACK
                                      KGROUND
                                            D   

I.     The Facts 
       T

       A.
       A      As Alleged in tthe Compla
                                      aint 

                            Amazon customer.  O
              Nicosia is an A                 On both Jan
                                                        nuary 30 aand April 119, 

2013, hee used the Amazon w
                          website to purchase 1 Day Diett (One Dayy Diet) Best 


                                           ‐ 3 ‐ 
                                                                                            


Slimming Capsule 60 Pills (ʺ1 Day Dietʺ), a weight loss drug containing 

sibutramine.  Sibutramine is a Schedule IV stimulant that was withdrawn from 

the market in October 2010 by the Food and Drug Administration (the ʺFDAʺ) 

because its association with cardiovascular risks and strokes outweighed its 

limited weight loss value.  Prior to the FDAʹs removal of sibutramine from the 

market, it was only available to consumers with a doctorʹs prescription.  After its 

removal, the FDA advised physicians to stop prescribing sibutramine and to 

advise patients to cease its consumption due to its risks, including ʺmajor 

adverse cardiovascular events.ʺ1   

                      At the time of his purchase, Nicosia did not know that 1 Day Diet 

contained sibutramine and he did not have a doctorʹs prescription.  Sibutramine 

was not listed as an ingredient on Amazonʹs website or on the 1 Day Diet 

packaging, and Amazon sold the product without requiring a prescription.  It 

was only revealed in November 2013 by the FDA that 1 Day Diet contained 

sibutramine.   

                      Amazon has since stopped selling 1 Day Diet but never notified 

Nicosia that 1 Day Diet contained the stimulant or offered to refund his 
                                              
           1U.S. Food & Drug Administration, FDA Drug Safety Communication:  FDA 
Recommends Against the Continued Use of Meridia (sibutramine) (Oct. 8, 2010), 
http://www.fda.gov/Drugs/DrugSafety/ucm228746.htm. 


                                                 ‐ 4 ‐ 
                                                                                                      


purchasses.  As of the filing o
                              of the com
                                       mplaint in JJuly 2014, A
                                                              Amazon continued tto 

sell otheer weight lloss produ
                             ucts identiffied by thee FDA as ccontaining undisclosed 

amountts of sibutrramine.   

           B.
           B          Addiitional Facctual Asserrtions 

                      In mo        dismiss the complain
                          oving to d                           n submitted a 
                                                      nt, Amazon

declarattion of a paralegal in
                             n its legal d
                                         departmen
                                                 nt, who rep
                                                           presented that 

Amazon
     nʹs recordss showed tthat Nicosia used an
                                             n Amazon account crreated on JJune 

9, 2008 to make hiis purchasses and tha
                                      at the purcchases werre made in January aand 

       013.  Attacched to thee declaratio
April 20                                on was a sccreenshot of Amazo
                                                                    onʹs accoun
                                                                              nt 

registra
       ation webp
                page apparrently in usse in 2008,, bearing aa copyrightt notice daated 

ʺ1996‐20
       014ʺ (the ʺRegistratio                                        d a screenshot 
                            on Pageʺ).  The declaaration also attached

of Ama
     azonʹs ordeer page, beearing a copyright no
                                               otice dated
                                                         d ʺ1996‐20114ʺ; a 

customer purchassing an item
                           m in 2013 apparently
                                              y would h
                                                      have seen tthis screen

before ccompleting
                 g a purcha
                          ase.  Amazon later su                   d version of 
                                              ubmitted aa corrected

the ordeer page, allso bearing
                             g a copyrig
                                       ght notice d
                                                  dated ʺ19996‐2014ʺ (th
                                                                       he ʺOrder 

Pageʺ).2   


                                              
           2   The eearlier versiion was sub
                                           bmitted in eerror, as it d
                                                                    depicted ann order screeen 
for ʺprodducts manu ufactured bby Amazon,, rather than   n productss sold by thiird parties.ʺ  J. 
App. 88.  Copies off the Registrration Pagee and the O  Order Page aare each rep
                                                                               produced aas 
Addend dum A and Addendum      m B, respecttively.     


                                                 ‐ 5 ‐ 
                                                                                     


              The Registration Page and the Order Page both included a link to 

Amazonʹs ʺConditions of Use.ʺ  The Amazon declaration provided a copy of the 

conditions of use apparently in effect in 2013, when Nicosia made his purchases, 

as they were last updated December 5, 2012 (ʺ2012 Conditions of Useʺ).  They 

included the following mandatory arbitration provision:   

              Any dispute or claim relating in any way to your use of 
              any Amazon Service, or to any products or services sold 
              or distributed by Amazon or through Amazon.com will 
              be resolved by binding arbitration, rather than in court 
              . . . .  We each agree that any dispute resolution 
              proceedings will be conducted only on an individual 
              basis and not in a class, consolidated or representative 
              action.   

J. App. 20‐21 (emphases omitted).   

              In his opposition to the motion to dismiss, Nicosia challenged 

Amazonʹs assertions that he had registered for an Amazon account.  He also 

introduced a copy of Amazonʹs prior conditions of use, which his counsel 

contended were in place in 2008 (ʺ2008 Conditions of Useʺ).  These did not 

include an arbitration provision, but merely included a choice of forum clause 

designating ʺany state or federal court in King County, Washington,ʺ as the 

forum with exclusive jurisdiction and venue over consumer claims exceeding 

$7,500.  J. App. 50.   




                                        ‐ 6 ‐ 
                                                                                      


II.   Procedural History 

             Nicosia brought this putative class action below against Amazon, 

alleging that Amazon had sold and was continuing to sell weight loss products 

containing sibutramine to its customers in violation of the CPSA, 15 U.S.C. 

§§ 2051‐89, and state consumer protection laws.  He alleged additional claims for 

breach of implied warranty and unjust enrichment.  The complaint sought both 

damages and an injunction to prohibit Amazon from further sale of products 

containing sibutramine.   

             After suit was filed, Amazon informed the district court that it 

intended to move to dismiss the complaint on the ground that Nicosia was 

subject to Amazonʹs mandatory arbitration provision.  The district court stayed 

discovery pending resolution of Amazonʹs anticipated motion to dismiss.   

             On October 2, 2014, Nicosia sought reconsideration of the district 

courtʹs stay of discovery with respect to ʺsubjects put at issue by Defendantʹs 

requested motions to dismiss Plaintiffʹs individual claims and to compel 

arbitration.ʺ   Pl.ʹs Ltr. 1, ECF No. 23.  Nicosia requested discovery concerning his 

ʺindividual purchases of 1 Day Diet . . . from Amazon, and discovery supporting 

Amazonʹs claims that Plaintiff provided his individual consent to arbitrate his 




                                        ‐ 7 ‐ 
                                                                                        


claims made in this action.ʺ  Id. at 2.  The district court denied Nicosiaʹs motion 

for reconsideration of the discovery stay, clarifying that ʺall discovery in this 

action is temporarily stayed pending resolution of the motion to dismiss,ʺ but 

ruling that ʺ[t]o the extent limited discovery becomes necessary in connection 

with a factual dispute in the anticipated motion to dismiss, Plaintiff may then 

submit proposed narrowly‐tailored and specific requests to the Court for 

approval prior to propounding any such request.ʺ  Special App. 4. 

             Nicosia moved for preliminary injunctive relief on December 19, 

2014, requesting an order enjoining Amazon from selling weight loss products 

containing sibutramine and requiring Amazon to provide remedial notices to 

past consumers of those products.   

             On December 24, 2014, Amazon moved to dismiss the complaint.  

Amazon did not move to compel arbitration, but instead argued that the 

complaint should be dismissed ʺin favor of individual arbitrationʺ for failure to 

state a claim because Nicosia had agreed to arbitration.  Mot. to Dismiss 5, ECF 

No. 52‐1.  Amazon submitted the declaration and the exhibits described above.   

             The district court granted Amazonʹs motion to dismiss, concluding 

that Nicosia failed to state a claim because he was on constructive notice of 




                                         ‐ 8 ‐ 
                                                                                        


Amazonʹs conditions of use.  In doing so, the district court relied on the Order 

Page and the 2012 Conditions of Use as well as Amazonʹs assertion that Nicosia 

created an Amazon account in 2008 by signing on through the Registration Page, 

and used that account to make his purchases of 1 Day Diet.  The district court 

then concluded that Nicosia was given reasonable notice of the conditions of use 

given:  (1) the conspicuousness of the hyperlink to the 2012 Conditions of Use on 

the Order Page; and (2) the fact that Nicosia signed up for an Amazon account 

via the Registration Page in 2008, which required assent to the 2008 Conditions of 

Use that named King County as the forum for suit but provided that the 

conditions were subject to change.   

             The district court also concluded that questions as to the validity of 

the agreement as a whole had to be submitted to arbitration.  After 

acknowledging that courts generally consider the merits of requested injunctive 

relief even where the underlying claims will be sent to arbitration, the district 

court then held that Nicosia lacked standing to pursue a preliminary injunction, 

and that, in any event, he could not obtain this relief because he did not 

demonstrate a likelihood of prevailing on the merits of his CPSA claim.   

             This appeal followed.  




                                        ‐ 9 ‐ 
                                                                                               


                                       DIS
                                         SCUSSION
                                                N 

              We cconsider firrst the disttrict courtʹss grant of Amazonʹss motion to
                                                                                    o 

dismisss and secon
                 nd its deniial of Nicossiaʹs motio
                                                  on for a preeliminary injunction
                                                                                 n.   

I.     The Motion
       T        n to Dismiiss 

       A.
       A      Appllicable Law
                            w 

              The p
                  principal isssue preseented is wh
                                                  hether Niccosia is bou
                                                                       und by thee 

mandattory arbitra
                 ation prov
                          vision in Amazonʹs C                    Procedural and 
                                             Conditionss of Use.  P

substan
      ntive questtions of law
                            w are impllicated.  

              1.     Procedurral Framew
                                      work 

              The F
                  Federal Arrbitration A
                                       Act (the ʺF        vides that ʺ[a] writteen 
                                                 FAAʺ) prov

provisio
       on in . . . a contract . . . to settlee by arbitraation a con
                                                                   ntroversy tthereafter 

arising out of [thee] contract . . . shall b
                                           be valid, irrrevocable,, and enforrceable.ʺ  99 

U.S.C. §
       § 2.  The Su
                  upreme Co
                          ourt has reepeatedly iinstructed that the FAA 

ʺembod
     d[ies] [a] na
                 ational pollicy favorin
                                       ng arbitrattion.ʺ  AT&
                                                            &T Mobilitty LLC v. 

Concepccion, 563 U.S. 333, 346
                             6 (2011) (seecond alteeration in o
                                                              original) (q
                                                                         quoting 

Buckeyee Check Cashing, Inc. v
                             v. Cardegnaa, 546 U.S. 440, 443 (22006)).  ʺ[T
                                                                          T]his policy
                                                                                     y is 

founded
      d on a desire to preserve the partiesʹ abillity to agreee to arbitrrate, ratherr 

than litiigate, disp
                   putes.ʺ  Sch
                              hnabel v. Trrilegiant Coorp., 697 F.33d 110, 1188 (2d Cir. 

2012).  B
        But the FA
                 AA ʺdoes n
                          not require parties to  arbitrate w
                                                            when they
                                                                    y have not 



                                            ‐ 10 ‐ 
                                                                                             


agreed to do so.ʺ  Id. (quoting Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford 

Junior Univ., 489 U.S. 468, 478 (1989)).   

              The question of whether the parties have agreed to arbitrate, i.e., the 

ʺquestion of arbitrability,ʺ is an issue for judicial determination unless the parties 

clearly and unmistakably provide otherwise.  Howsam v. Dean Witter Reynolds, 

Inc., 537 U.S. 79, 83 (2002); see also Bensadoun v. Jobe‐Riat, 316 F.3d 171, 175 (2d Cir. 

2003).  ʺThis principle ʹflow[s] inexorably from the fact that arbitration is simply a 

matter of contract between the parties.ʹʺ  Wachovia Bank, Natʹl Assʹn v. VCG 

Special Opportunities Master Fund, Ltd., 661 F.3d 164, 171 (2d Cir. 2011) (quoting 

First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 943 (1995)).  The threshold 

question of whether the parties indeed agreed to arbitrate is determined by state 

contract law principles.  Specht v. Netscape Commc’ns Corp., 306 F.3d 17, 27 (2d Cir. 

2002).   

              The question of arbitrability usually arises in the context of a motion 

to compel arbitration.  Under the FAA, parties can petition the district court for 

an order directing that ʺarbitration proceed in the manner provided for in such 

agreement.ʺ  9 U.S.C. § 4.  The district court must stay proceedings once it is 

ʺsatisfied that the parties have agreed in writing to arbitrate an issue or issues 




                                           ‐ 11 ‐ 
                                                                                            


underlying the district court proceeding.ʺ  WorldCrisa Corp. v. Armstrong, 129 F.3d 

71, 74 (2d Cir. 1997) (quoting McMahan Sec. Co. v. Forum Capital Mkts. L.P., 35 

F.3d 82, 85 (2d Cir. 1994)).  In deciding motions to compel, courts apply a 

ʺstandard similar to that applicable for a motion for summary judgment.ʺ  

Bensadoun, 316 F.3d at 175.  The summary judgment standard requires a court to 

ʺconsider all relevant, admissible evidence submitted by the parties and 

contained in pleadings, depositions, answers to interrogatories, and admissions 

on file, together with . . . affidavits.ʺ  Chambers v. Time Warner, Inc., 282 F.3d 147, 

155 (2d Cir. 2002) (internal quotation marks omitted).  In doing so, the court must 

draw all reasonable inferences in favor of the non‐moving party.  See Wachovia 

Bank, 661 F.3d at 171‐72.   

             ʺIf there is an issue of fact as to the making of the agreement for 

arbitration, then a trial is necessary.ʺ  Bensadoun, 316 F.3d at 175 (citing 9 U.S.C. 

§ 4 (ʺIf the making of the arbitration agreement . . . be in issue, the court shall 

proceed summarily to the trial thereof.ʺ)); accord Sphere Drake Ins. Ltd. v. 

Clarendon Natʹl Ins. Co., 263 F.3d 26, 30 (2d Cir. 2001).  ʺ[B]ut where the 

undisputed facts in the record require the matter of arbitrability to be decided 

against one side or the other as a matter of law, we may rule on the basis of that 




                                          ‐ 12 ‐ 
                                                                                         


legal issue and ʹavoid the need for further court proceedings.ʹʺ  Wachovia Bank, 

661 F.3d at 172 (quoting Bensadoun, 316 F.3d at 175).  

             In this case, Amazon did not move to compel arbitration and instead 

moved pursuant to Rule 12(b)(6) to dismiss the complaint for failure to state a 

claim upon which relief may be granted, relying on the arbitration provision in 

the 2012 Conditions of Use.  See Fed. R. Civ. P. 12(b)(6).  Some district courts in 

this Circuit have treated motions to dismiss based on mandatory arbitration 

clauses as motions to compel arbitration.  See, e.g., Begonja v. Vornado Realty Tr., 

No. 15 Civ. 4665 (PAE), 2016 WL 356090, at *1 n.1 (S.D.N.Y. Jan. 29, 2016); Cupples 

v. Valic Fin. Advisors, Inc., No. 13‐CV‐4501(JS)(AKT), 2014 WL 4662272, at *3 

(E.D.N.Y. Sept. 18, 2014); Jillian Mech. Corp. v. United Serv. Workers Union Local 

355, 882 F. Supp. 2d 358, 363 (E.D.N.Y. 2012).  The district court here, however, 

specifically declined to do so because, it reasoned, Amazon had not explicitly or 

implicitly asked the court to order arbitration.  We agree with the district court 

that because Amazonʹs motion to dismiss neither sought an order compelling 

arbitration nor indicated that Amazon would seek to force Nicosia to arbitrate in 

the future, it was proper not to construe the motion to dismiss as a motion to 

compel arbitration, to which the summary judgment standard would apply.   




                                         ‐ 13 ‐ 
                                                                                               


                      Nicosia argues that the district court erred in not construing 

Amazonʹs motion as a motion to compel arbitration, citing Bensadoun v. Jobe‐Riat, 

316 F.3d 171 (2d Cir. 2003).  There, we held that it was ʺappropriateʺ to use the 

ʺsummary judgment standard . . . in cases where the District Court is required to 

determine arbitrability, regardless of whether the relief sought is an order to 

compel arbitration or to prevent arbitration.ʺ  Id. at 175.  We did not, however, 

hold that the summary judgment standard was ʺmandatoryʺ in such cases.  

When the moving party does not manifest an intention to arbitrate the dispute, 

Bensadoun does not require the district court to convert the motion to dismiss to 

one to compel.  Here, given the absence of a clear indication of Amazonʹs intent 

to compel Nicosia to arbitrate, the district court properly proceeded with the 

motion as one to dismiss, without converting it to a motion to compel 

arbitration.3  Accordingly, we review the district courtʹs ruling as the grant of a 

motion to dismiss pursuant to Rule 12(b)(6).  

                      We review de novo the dismissal of a complaint pursuant to Rule 

12(b)(6), construing the complaint liberally, accepting all factual allegations as 


                                              
           3   We do not decide whether, in the absence of an indication of an intent on 
the part of the movant to compel arbitration, the district court has discretion to convert 
a motion to dismiss to a motion to compel.  We hold only that the district court did not 
err in not converting under the circumstances here.   


                                                 ‐ 14 ‐ 
                                                                                                


true, and drawing all reasonable inferences in the plaintiffʹs favor.  Chen v. Major 

League Baseball Props., Inc., 798 F.3d 72, 76 (2d Cir. 2015).  ʺTo survive a motion to 

dismiss, a complaint must contain sufficient factual matter, accepted as true, to 

ʹstate a claim to relief that is plausible on its face.ʹʺ  Ashcroft v. Iqbal, 556 U.S. 662, 

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).   

              A complaint ʺis deemed to include any written instrument attached 

to it as an exhibit or any statements or documents incorporated in it by 

reference.ʺ  Chambers, 282 F.3d at 152 (quoting Intʹl Audiotext Network, Inc. v. 

AT&T Co., 62 F.3d 69, 72 (2d Cir. 1995) (per curiam)); see also Brass v. Am. Film 

Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993).  ʺWhere a document is not 

incorporated by reference, the court may nevertheless consider it where the 

complaint ʹrelies heavily upon its terms and effect,ʹ thereby rendering the 

document ʹintegralʹ to the complaint.ʺ  DiFolco v. MSNBC Cable L.L.C., 622 F.3d 

104, 111 (2d Cir. 2010) (quoting Mangiafico v. Blumenthal, 471 F.3d 391, 398 (2d 

Cir. 2006)); see also Chambers, 282 F.3d at 153.  A ʺnecessary prerequisiteʺ for 

taking into account materials extraneous to the complaint ʺis that the ʹplaintiff 

rely on the terms and effect of the document in drafting the complaint; mere 

notice or possession is not enough.ʹʺ  Global Network Commc’ns, Inc. v. City of New 




                                           ‐ 15 ‐ 
                                                                                         


York, 458 F.3d 150, 156 (2d Cir. 2006) (alterations omitted) (quoting Chambers, 282 

F.3d at 153).  This generally occurs when the material considered is a ʺcontract or 

other legal document containing obligations upon which the plaintiffʹs complaint 

stands or falls, but which for some reason ‐‐ usually because the document, read 

in its entirety, would undermine the legitimacy of the plaintiffʹs claim ‐‐ was not 

attached to the complaint.ʺ  Id. at 157.   

             Even where a document is considered ʺʹintegralʹ to the complaint, it 

must be clear on the record that no dispute exists regarding the authenticity or 

accuracy of the document.ʺ  DiFolco, 622 F.3d at 111 (quoting Faulkner v. Beer, 463 

F.3d 130, 134 (2d Cir. 2006)).  ʺIt must also be clear that there exist no material 

disputed issues of fact regarding the relevance of the document.ʺ  Faulkner, 463 

F.3d at 134.  This principle is driven by a concern that a plaintiff may lack notice 

that the material will be considered to resolve factual matters.  See Cortec Indus., 

Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991).  Thus, if material is not 

integral to or otherwise incorporated in the complaint, it may not be considered 

unless the motion to dismiss is converted to a motion for summary judgment 

and all parties are ʺgiven a reasonable opportunity to present all the material that 

is pertinent to the motion.ʺ  Fed. R. Civ. P. 12(d).   




                                          ‐ 16 ‐ 
                                                                                               


                  um, when iit is appareent ‐‐ on th
              In su                                he face of tthe complaaint and 

documeents propeerly incorp
                          porated theerein ‐‐ thaat claims arre subject tto arbitratiion, 

a districct court ma
                   ay dismisss in favor o
                                        of arbitratiion withou
                                                             ut the delay
                                                                        y of 

discoveery.  See Gu
                  uidotti v. Leegal Helpers Debt Resoolution, L.L
                                                                L.C., 716 F..3d 764, 7774‐76 

(3d Cir.. 2013).  If, however, there is a dispute ass to the releevance, au
                                                                          uthenticity,, or 

accuraccy of the do
                  ocuments relied upo
                                    on, the disttrict court may not d
                                                                    dismiss thee 

complaint with th
                hose materrials in min
                                     nd.  Cf. Chaambers, 2822 F.3d at 154.  If the 

district court is go
                   oing to rely
                              y on the ex
                                        xtrinsic maaterials, th
                                                              he proper ccourse is to
                                                                                    o 

convertt the motio
                 on to a mottion for summary jud
                                               dgment diismissing tthe case in
                                                                             n 

favor off arbitratio
                   on, after prroviding notice to thee parties aand an opp
                                                                         portunity tto be 

heard.   

              2.     Substanttive Law 

              State law princciples of co
                                        ontract form
                                                   mation gov
                                                            vern the arrbitrability
                                                                                  y 

question
       n.  See Speccht, 306 F.3
                              3d at 27.  T
                                         The districtt court app
                                                               plied Wash
                                                                        hington law
                                                                                  w 

on the q
       question off contract fformation,, and the p
                                                  parties do n
                                                             not challen
                                                                       nge that 

decision
       n on appea
                al.  The detterminatio
                                     on of wheth
                                               her partiess have con
                                                                   ntractually 

bound tthemselves to arbitra
                           ate under sstate law is subject to
                                                            o de novo rreview.  Seee id. 

at 26.   




                                           ‐ 17 ‐ 
                                                                                            


             Washington courts have not specifically addressed the question of 

the reasonableness of notice of additional terms in online contracts, see Kwan v. 

Clearwire Corp., No. C09‐1392JLR, 2012 WL 32380, at *8 (W.D. Wash. Jan. 3, 2012) 

(noting absence of reported cases), but it is clear that general contract principles 

under Washington law apply to agreements made online, see Spam Arrest, LLC v. 

Replacements, Ltd., No. C12‐481RAJ, 2013 WL 4675919, at *8 n.10 (W.D. Wash. 

Aug. 29, 2013) (finding no authority to ʺsuggest[] that Washington law applies 

differently to online contractsʺ).  Indeed, as we have explained on multiple 

occasions, ʺnew commerce on the Internet . . . has not fundamentally changed the 

principles of contract.ʺ  Register.com, Inc. v. Verio, Inc., 356 F.3d 393, 403 (2d Cir. 

2004); accord Schnabel, 697 F.3d at 124; see also Nguyen v. Barnes & Noble Inc., 763 

F.3d 1171, 1175 (9th Cir. 2014).   

             Under Washington law, contract formation requires an objective 

manifestation of mutual assent.  Keystone Land & Dev. Co. v. Xerox Corp., 152 

Wash. 2d 171, 177 (2004) (en banc) (ʺWashington follows the objective 

manifestation test for contracts.ʺ); In re Marriage of Obaidi & Qayoum, 154 Wash. 

App. 609, 616 (2010) (ʺA valid contract requires a meeting of the minds on the 

essential terms.ʺ); see also Wash. Rev. Code § 62A.2‐204.  ʺWhether parties 




                                          ‐ 18 ‐ 
                                                                                       


manifested mutual assent is a question of fact.ʺ  Spam Arrest, 2013 WL 4675919, at 

*8 (citing Sea‐Van Invs. Assocs. v. Hamilton, 125 Wash. 2d 120 (1994)).  ʺThe 

existence of mutual assent may be deduced from the circumstances . . . .ʺ  Jacobʹs 

Meadow Owners Assʹn v. Plateau 44 II, LLC, 139 Wash. App. 743, 765 (2007).  

Where a party has signed a contract without reading it, she can argue that 

mutual assent was lacking if she was ʺdeprived of the opportunity to read the 

contractʺ or if the contract was not ʺʹplain and unambiguous.ʹʺ  Yakima Cty. (W. 

Valley) Fire Prot. Dist. No. 12 v. City of Yakima, 122 Wash. 2d 371, 389 (1993) 

(quoting Skagit State Bank v. Rasmussen, 109 Wash. 2d 377, 381‐84 (1987)).  ʺSo 

long as a[n] [offeree] could have seen a reasonably conspicuous reference to the 

. . . Agreement . . . a jury could conclude that [she] manifested assent.ʺ  Spam 

Arrest, 2013 WL 4675919, at *8 (citing M.A. Mortenson Co. v. Timberline Software 

Corp., 140 Wash. 2d 568 (2000) (en banc)).   

             Washington has also upheld the validity of shrinkwrap agreements, 

endorsing the view that ʺ[n]otice on the outside, terms on the inside, and a right 

to return the software for a refund if the terms are unacceptable . . . may be a 

means of doing business valuable to buyers and sellers alike.ʺ  M.A. Mortenson, 

140 Wash. 2d at 582‐83 (quoting ProCD, Inc. v. Zeidenberg, 86 F.3d 1447, 1451 (7th 




                                         ‐ 19 ‐ 
                                                                                           


Cir. 1996)).  The validity of shrinkwrap agreements assumes that buyers have 

notice of the existence of standard adhesion terms, even if they are not read or 

understood.  See id. at 584 (enforcing terms of adhesion where text of terms were 

ʺset forth explicitly or referenced in numerous locationsʺ); Hill v. Gateway 2000, 

Inc., 105 F.3d 1147, 1148 (7th Cir. 1997) (relying on fact that plaintiffs ʺconcede[d] 

noticing the statement of terms [on the box], but den[ied] reading itʺ); see also 

Specht, 306 F.3d at 33‐34 (distinguishing shrinkwrap cases as instances where 

notice of existence of additional terms was provided).   

             Manifestation of assent to an online contract is not meaningfully 

different, and can be accomplished by ʺwords or silence, action or inaction,ʺ so 

long as the user ʺintends to engage in the conduct and knows or has reason to 

know that the other party may infer from his conduct that he assents.ʹʺ  Schnabel, 

697 F.3d at 120 (footnote omitted) (quoting Restatement (Second) of Contracts § 

19(2) (1981)).  As with paper contracts or shrinkwrap agreements, to be bound, 

an internet user need not actually read the terms and conditions or click on a 

hyperlink that makes them available as long as she has notice of their existence.  

See id. at 121 (ʺAs a general principle, an offeree cannot actually assent to an offer 

unless the offeree knows of its existence.ʺ (internal quotation marks omitted)); 




                                         ‐ 20 ‐ 
                                                                                        


Specht, 306 F.3d at 29‐30 (ʺ[C]licking on a . . . button does not communicate assent 

to contractual terms if the offer did not make clear to the consumer that clicking 

on the . . . button would signify assent to those terms.ʺ).  

             Under Washington law, a person has notice of a fact if she ʺ[h]as 

actual knowledge of it.ʺ  Wash. Rev. Code § 62A.1‐202(a)(1); see also Register.com, 

356 F.3d at 402‐03 (concluding that website user who manifested assent with 

actual knowledge of terms was bound by them).  Where there is no actual notice 

of contract terms, ʺan offeree is still bound by the provision if he or she is on 

inquiry notice of the term and assents to it through the conduct that a reasonable 

person would understand to constitute assent.ʺ  Schnabel, 697 F.3d at 120; see also 

Wash. Rev. Code Ann. §§ 62A.1‐202(a)(3), (d) (charging person with inquiry 

notice if she ʺhas reason to know that it existsʺ ʺ[f]rom all the facts and 

circumstances known to the person at the time in questionʺ or has received 

notification of it from someone who took ʺsuch steps as may be reasonably 

required to inform the other person in ordinary courseʺ).   

             One common way of alerting internet users to terms and conditions 

is via a ʺclickwrapʺ agreement, which typically requires users to click an ʺI agreeʺ 

box after being presented with a list of terms or conditions of use.  See 




                                         ‐ 21 ‐ 
                                                                                          


Register.com, 356 F.3d at 402‐03, 429.  Clickwraps force users to ʺexpressly and 

unambiguously manifest either assent or rejection prior to being given access to 

the product.ʺ  Id. at 429.  In contrast, ʺbrowsewrapʺ agreements involve terms 

and conditions posted via hyperlink, commonly at the bottom of the screen, and 

do not request an express manifestation of assent.  See Specht, 306 F.3d at 31‐32 

(describing what would later be termed ʺbrowsewrapʺ).  In determining the 

validity of browsewrap agreements, courts often consider whether a website user 

has actual or constructive notice of the conditions.  See id. at 32; Schnabel, 697 F.3d 

at 129 n.18 (noting that browsewrap provisions are generally enforced only if 

ʺthe website user . . . had actual or constructive knowledge of the siteʹs terms and 

conditions, and . . . manifested assent to themʺ (quoting Cvent, Inc. v. Eventbrite, 

Inc., 739 F. Supp. 2d 927, 937‐38 (E.D. Va. 2010))); see also In re Zappos.com, Inc., 

Customer Data Sec. Breach Litig., 893 F. Supp. 2d 1058, 1063‐64 (D. Nev. 2012) 

(ʺ[T]he determination of the validity of a browsewrap contract depends on 

whether the user has actual or constructive knowledge of a websiteʹs terms and 

conditions.ʺ).   

              Whether there was notice of the existence of additional contract 

terms presented on a webpage depends heavily on whether the design and 




                                          ‐ 22 ‐ 
                                                                                         


content of that webpage rendered the existence of terms reasonably conspicuous.  

See Nguyen, 763 F.3d at 1177‐78; Spam Arrest, 2013 WL 4675919, at *8.  ʺClarity 

and conspicuousness of arbitration terms are important in securing informed 

assent.ʺ  Specht, 306 F.3d at 30.  Thus, when terms are linked in obscure sections 

of a webpage that users are unlikely to see, courts will refuse to find constructive 

notice.  See id. at 30‐32 (finding insufficient notice where only reference to 

conditions of use was at the bottom of screen via hyperlink and webpage did not 

indicate that ʺdownload nowʺ button constituted agreement to terms and 

conditions); Hines v. Overstock.com, Inc., 668 F. Supp. 2d 362, 367 (E.D.N.Y. 2009) 

(finding no notice where ʺwebsite did not prompt [the user] to review the Terms 

and Conditions and . . . the link to the Terms and Conditions was not 

prominently displayed so as to provide reasonable notice of the Terms and 

Conditionsʺ); Zappos.com, 893 F. Supp. 2d at 1064 (concluding user did not 

manifest assent to conditions of use that were ʺinconspicuous, buried in the 

middle to bottom of every . . . webpage among many other links, and the website 

never directs a user to the Terms of Useʺ). 




                                        ‐ 23 ‐ 
                                                                                           


       B.
       B     Appllication  

             We cconclude th                               granting Amazonʹs 
                           hat the district court erred in g

motion to dismisss.  First, the district ccourt erred
                                                    d in consid
                                                              dering certaain factuall 

      als extrinsic to the complaint.  S
materia                                Second, Niicosia has plausibly stated a 

claim, a
       as we are n                                           nd by the arbitration
                 not convincced at this stage thatt he is boun                   n 

clause.   

             1.     Considerration of M         Extraneous to the Co
                                      Materials E                  omplaint

             As an
                 n initial matter, we cconclude th
                                                 hat the disstrict courtt correctly 

determiined that tthe Order P
                            Page and 2
                                     2012 Cond
                                             ditions of U
                                                        Use were aan 

embodiiment of th
                he contractt made bettween Nico
                                              osia and A
                                                       Amazon, an
                                                                nd thus 

integrall to the com
                   mplaint.  S
                             See Global N
                                        Network, 4558 F.3d at 1157.  Nicossia did nott 

attach a
       a copy of th
                  he Order P
                           Page to hiss complain
                                               nt, but the ccomplaint alleges 

injuriess on the bassis of the p
                               purchases made on A
                                                 Amazon, m
                                                         made possiible only v
                                                                             via 

clicking
       g ʺPlace yo
                 our orderʺ on the Ord
                                     der Page.  See Add. B
                                                         B.  Thus, th
                                                                    he Order P
                                                                             Page 

and thee linked 2012 Conditiions of Usee were parrt of the co          orporated into 
                                                            ontract inco

the com
      mplaint by reference.  See Chambers, 282 F
                                               F.3d at 153 n.4 (consid
                                                                     dering 

contract relied up
                 pon as integral to com
                                      mplaint, w
                                               which was ʺʺreplete with referen
                                                                              nces 




                                          ‐ 24 ‐ 
                                                                                              


to the contracts and request[ed] judicial interpretation of their termsʺ).  Therefore 

the district court properly considered them.4   

                      The district court also relied on additional extrinsic materials in 

dismissing the complaint.  Specifically, the district court relied on Amazonʹs 

assertion that Nicosiaʹs purchases were made using an account created in 2008 

and that to have registered for an account in 2008 one must have checked a box 

on the Registration Page, acknowledging acceptance of the 2008 Conditions of 

Use.  Based on those assertions, the district court concluded that Nicosia himself 

created the account in 2008 and personally assented to the 2008 Conditions of 

Use.  This was error, as those facts were neither alleged in nor integral to the 

complaint.  Most importantly, their authenticity and relevance were disputed 

below.   


                                              
           4  The district court relied on the corrected version of the Order Page ʺfor 
items sold by third‐party sellersʺ on Amazon, rather than the screenshot initially 
submitted by Amazon in error depicting the order screen for ʺcertain products 
manufactured by Amazon.ʺ  On appeal, Nicosia disputes this finding, contending that 
the court should have relied on the earlier submission because his complaint alleges 
that he purchased 1 Day Diet from Amazon, not a third‐party seller.  However, there is 
no allegation that Amazon manufactured 1 Day Diet.  Further, while the later 
submission is described by Amazon as depicting the Order Page ʺfor items sold by 
third‐party sellers,ʺ Amazon does not contest its role as an additional seller of the 
product.  Nevertheless, because the pages are substantially the same, our analysis and 
conclusion would be essentially the same if we used the earlier submission instead.  A 
copy of the earlier submission is attached as Addendum C.  


                                                 ‐ 25 ‐ 
                                                                                          


             First, contrary to the district courtʹs assertion, Nicosia did not admit 

to or allege that he created an account with Amazon in 2008.  Nowhere in the 

complaint does Nicosia so allege.  Nor is the Registration Page integral to the 

complaint, as Nicosia did not ʺrel[y] heavily upon its terms and effectʺ in 

drafting his complaint, in contrast to the Order Page and 2012 Conditions of Use.  

Chambers, 282 F.3d at 153 (quoting Intʹl Audiotext, 62 F.3d at 72).  Account 

registration with Amazon in 2008 was ʺneither mentioned nor relied uponʺ by 

Nicosia, and its nexus to the contract relied upon is ʺtoo attenuated to render [it] 

integral to the complaint.ʺ  Global Network, 458 F.3d at 156; see Chambers, 282 F.3d 

at 154 (holding that certain codes of fair practice were improperly considered 

despite the fact that they may be incorporated into the contract).  

             Second, because Nicosia disputes the accuracy and authenticity of 

the 2008 registration, the Registration Page and disputed fact of Nicosiaʹs 

registration should not have been considered at the motion to dismiss stage.  See 

Faulkner, 463 F.3d at 134 (ʺ[E]ven if a document is ʹintegralʹ to the complaint, it 

must be clear on the record that no dispute exists regarding the authenticity or 

accuracy of the document.ʺ).  The Amazon declarations assert that:  (1) to make a 

purchase on Amazon.com, a registered account had to be used; and (2) Nicosiaʹs 




                                        ‐ 26 ‐ 
                                                                                          


purchases were made using an account created in 2008.  Even assuming these 

statements to be true, they do not exclude the possibility that Nicosia used an 

account that he did not create.  Nicosia could have used a shared account created 

by a member of his family to make his purchases.  Further, the generic 

Registration Page screenshot submitted by Amazon was apparently captured in 

2014, as indicated by the 2014 copyright notice at the bottom of the page.  See 

Add. A.  While Amazon asserts that the webpage depicts a version that Nicosia 

allegedly saw in 2008, there is nothing in the record to suggest that the 

Registration Page did not change ‐‐ as some of the conditions of use and 

arbitration clause did ‐‐ in the intervening six years.   

             Finally, the relevance of the 2008 registration is disputed, as the 

parties disagree about whether and how the account registration relates to the 

contractual relationship.  See Faulkner, 463 F.3d at 134 (ʺIt must also be clear that 

there exist no material disputed issues of fact regarding the relevance of the 

document.ʺ); Chambers, 282 F.3d at 154 (ʺ[T]he parties disagree as to whether and 

how the Codes relate to or affect the contractual relationships at issue.ʺ).  The 

2008 Conditions of Use that Nicosia would have been bound to at the time of 

alleged registration listed King County as the exclusive forum in which to bring 




                                         ‐ 27 ‐ 
                                                                                           


suit.  It did not include an arbitration provision.  While the 2008 Conditions of 

Use did reserve Amazonʹs right to change those terms at any time, this did not 

necessarily bind Nicosia to any change of terms without notice.  Under 

Washington contract law, such unilateral modifications are only binding if there 

is notice and assent to the changed terms.  See Gaglidari v. Dennyʹs Rests., Inc., 117 

Wash. 2d 426, 435 (1991) (holding employee was not bound by unilateral changes 

to company policy because she did not receive reasonable notice of changes).   

             Therefore, while the district court correctly incorporated the Order 

Page and 2012 Conditions of Use as integral to the complaint, it erred in 

considering the Registration Page and 2008 Conditions of Use on a motion to 

dismiss.  

             2.     Whether Nicosia Plausibly Stated That There Was No 
                    Constructive Notice of the 2012 Conditions of Use 

             Considering only the allegations in the complaint, the Order Page, 

and the 2012 Conditions of Use linked thereto, we conclude that Nicosia 

plausibly stated a claim for relief.   

             Nicosia argues that the 2012 Conditions of Use were a browsewrap 

agreement.  Amazon, like the district court, maintains that the agreement here 

was neither a clickwrap agreement nor a browsewrap agreement; rather, it was 




                                          ‐ 28 ‐ 
                                                                                        


something in between.  An Amazon purchaser was not required to click an ʺI 

agreeʺ box after being presented with a list of terms and conditions.  Nor was the 

purchaser simply left to browse the page, as she was asked to click on a ʺPlace 

your orderʺ button after being told elsewhere on the page that ʺBy placing your 

order, you agree to Amazon.comʹs privacy notice and conditions of use,ʺ with the 

latter phrase hyperlinked to the 2012 Conditions of Use.  Add. B.  For purposes 

of this appeal, we assume without deciding that the agreement was a hybrid 

between a clickwrap and a browsewrap agreement.  In making this assumption, 

we do not mean to suggest that a ʺhybridʺ agreement is a type of agreement that 

Washington law would recognize as such.  The question is whether a reasonably 

prudent offeree would know that the 2012 Conditions of Use governed, such that 

her purchase manifested implied assent to the additional terms.  See Specht, 306 

F.3d at 29; see also Schnabel, 697 F.3d at 120 (ʺ[I]n cases such as this, where the 

purported assent is largely passive, the contract‐formation question will often 

turn on whether a reasonably prudent offeree would be on inquiry notice of the 

term at issue.ʺ); cf. Nguyen, 763 F.3d at 1177 (ʺ[T]he validity of the browsewrap 

agreement turns on whether the website puts a reasonably prudent user on 

inquiry notice of the terms of the contract.ʺ).   




                                         ‐ 29 ‐ 
                                                                                       


             Turning to the Order Page, we are not convinced that notice was 

sufficient as a matter of Washington law.  Near the top of the page, below the 

ʺReview your orderʺ heading, the critical sentence appears in smaller font: ʺBy 

placing your order, you agree to Amazon.comʹs privacy notice and conditions of 

use.ʺ  Add. B.  The phrases ʺprivacy noticeʺ and ʺconditions of useʺ appear in 

blue font, indicating that they are clickable links to separate webpages.  The body 

of the page summarizes the userʹs purchase and delivery information.  Among 

other things, users are shown their shipping address, billing address, and 

payment method, and given the option to edit that information or ʺtry Amazon 

Locker.ʺ  Users are also given the opportunity to change the delivery date, enter 

gift cards and promotional codes, and sign up for ʺFREE Two‐Day Shipping with 

a free trial of Amazon Prime.ʺ  The Amazon Prime promotion features the words 

ʺFREE Two‐Day Shippingʺ four times in the center of the page, appearing in 

orange, green, and black fonts, and in white font against an orange banner.  On 

the right side of the page appears a ʺPlace your orderʺ button above a box with 

the heading ʺOrder Summary.ʺ  The Order Summary box lists the cost of the 

items to be purchased, shipping and handling costs, total price before tax, 

estimated tax to be collected, purchase total, gift card amount, and order total.  




                                        ‐ 30 ‐ 
                                                                                       


The words ʺOrder totalʺ appear in bold, red font.  A large area in the center of the 

page has been redacted, but presumably features a picture of the product being 

purchased, its name, price, quantity, stock and seller information, and gifting 

options.  Near the bottom of the page, there are a number of sentences in faint, 

black font directing users to links to other Amazon webpages for additional 

information, such as tax and seller information, customer assistance pages, and 

product return policies.  At the very bottom of the page, links to the Conditions 

of Use and Privacy Policy appear again in blue, next to Amazonʹs copyright 

notice.   

             Notably, unlike typical ʺclickwrapʺ agreements, clicking ʺPlace your 

orderʺ does not specifically manifest assent to the additional terms, for the 

purchaser is not specifically asked whether she agrees or to say ʺI agree.ʺ  Cf. 

Register.com, 356 F.3d at 402‐03, 429 & n.41.  Nothing about the ʺPlace your orderʺ 

button alone suggests that additional terms apply, and the presentation of terms 

is not directly adjacent to the ʺPlace your orderʺ button so as to indicate that a 

user should construe clicking as acceptance.  Cf. Fteja v. Facebook, Inc., 841 F. 

Supp. 2d 829, 835, 840 (S.D.N.Y. 2012) (finding Facebook user was ʺinformed of 

the consequences of his assenting clickʺ because he was shown, immediately 




                                         ‐ 31 ‐ 
                                                                                         


below the ʺSign Upʺ button, a notice stating, ʺBy clicking Sign Up, you are 

indicating that you have read and agree to the Terms and Serviceʺ). 

             The message itself ‐‐ ʺBy placing your order, you agree to 

Amazon.comʹs . . . conditions of useʺ ‐‐ is not bold, capitalized, or conspicuous in 

light of the whole webpage.  Cf. Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 

587, 589 (1991) (enforcing forum selection clause printed on a cruise ticket where 

notice of conditions was printed in bold font and capital letters on the front of the 

ticket); Starkey v. G Adventures, Inc., 796 F.3d 193, 197 (2d Cir. 2015) (multiple 

bolded, capitalized headings alerting customers of terms and conditions was 

sufficiently reasonable notice).  Proximity to the top of a webpage does not 

necessarily make something more likely to be read in the context of an elaborate 

webpage design.  See Nguyen, 763 F.3d at 1179 (ʺ[E]ven close proximity of the 

hyperlink to relevant buttons users must click on ‐‐ without more ‐‐ is insufficient 

to give rise to constructive notice.ʺ).  There are numerous other links on the 

webpage, in several different colors, fonts, and locations, which generally 

obscure the message.  See Zappos.com, 893 F. Supp. 2d at 1064 (ʺThe Terms of Use 

is inconspicuous, buried in the middle to bottom of every Zappos.com webpage 

among many other links, and the website never directs a user to the Terms of 




                                         ‐ 32 ‐ 
                                                                                                  


Use.ʺ).  Although it is impossible to say with certainty based on the record, there 

appear to be between fifteen and twenty‐five links on the Order Page, and 

various text is displayed in at least four font sizes and six colors (blue, yellow, 

green, red, orange, and black), alongside multiple buttons and promotional 

advertisements.  Further, the presence of customersʹ personal address, credit card 

information, shipping options, and purchase summary are sufficiently 

distracting so as to temper whatever effect the notification has.  See Nguyen, 763 

F.3d at 1179 (ʺGiven the breadth of the range of technological savvy of online 

purchasers, consumers cannot be expected to ferret out hyperlinks to terms and 

conditions to which they have no reason to suspect they will be bound.ʺ).  

                      To draw on Judge Levalʹs analogy in Register.com,5 it is as if an apple 

stand visitor walks up to the shop and sees, above the basket of apples, a wall 

filled with signs.  Some of those signs contain information necessary for her 

purchase, such as price, method of payment, and delivery details, and are 

displayed prominently in the center of the wall.  Others she may quickly 
                                              
           5   In Register.com, Judge Leval provided an apple stand analogy to describe 
the basis for imputing constructive knowledge on a repeat consumer who is alerted to 
terms of use after each purchase.  356 F.3d at 401; see Schnabel, 697 F.3d at 124‐25.  This 
analogy was extended in Ftejaʹs description of imputing knowledge of terms contained 
in an unclicked hyperlink, so long as the consequences of assenting are conveyed and 
the user is directed where to click to view the additional terms.  841 F. Supp. 2d at 839‐
40.  


                                                 ‐ 33 ‐ 
                                                                                         


disregard, including advertisements for other fruit stands.  Among them is a sign 

binding her to additional terms as a condition of her purchase.  Has the apple 

stand owner provided reasonably conspicuous notice?  

             We think reasonable minds could disagree.   

             In a seeming effort to streamline customer purchases, Amazon chose 

not to employ a clickwrap mechanism.  While clickwrap agreements that display 

terms in a scrollbox and require users to click an icon are not necessarily 

required, see Register.com, 356 F.3d at 403 (an offeree need not specifically assent 

to certain terms by clicking an ʺI agreeʺ icon so long as the offeree ʺmakes a 

decision to take the benefit with knowledge of the terms of the offerʺ), they are 

certainly the easiest method of ensuring that terms are agreed to, see Starkey, 796 

F.3d at 197 n.3 (noting that it would have been ʺsimpler to resolveʺ this question 

had a clickwrap mechanism been used). 

             To be clear, we do not hold that there was no objective manifestation 

of mutual assent here as a matter of law.  Rather, we conclude simply that 

reasonable minds could disagree on the reasonableness of notice.  See Cascade 

Auto Glass, Inc. v. Progressive Cas. Ins. Co., 135 Wash. App. 760, 767 (2006) 

(ʺWhether particular notice was reasonable is ordinarily a question of fact for the 




                                        ‐ 34 ‐ 
                                                                                                


jury.ʺ).6  We therefore hold that Amazon has failed to show that Nicosia was on 

notice and agreed to mandatory arbitration as a matter of law.  The district court 

thus erred in concluding that Nicosia had failed to state a claim under Rule 

12(b)(6).7   

II.        The Motion for a Preliminary Injunction 

                      Nicosia moved for a preliminary injunction requesting that:  (1) 

remedial notices be sent to past purchasers of products containing sibutramine; 

and (2) measures be put in place to prevent Amazon from unwittingly selling 

other products containing sibutramine.  The district court concluded that Nicosia 

lacked standing for an injunction because he ʺfailed to plead facts that would 

permit the plausible inference that [he is] in danger of being wronged again.ʺ  

Special App. 27 (internal quotation marks omitted).   




                                              
            
           6    Although ʺthe making of the arbitration agreement . . . [is] in issue,ʺ no 
ʺtrialʺ is required at this time because neither side has ʺpetition[ed] . . . for an order 
directing that such arbitration proceed.ʺ  9 U.S.C. § 4; see Bensadoun, 316 F.3d at 175 
(ʺThe present case does not fall squarely under section 4 of the FAA or the cases 
interpreting it because the [defendants] never cross‐moved to compel arbitration, and 
the FAA does not provide for petitions (such as [plaintiff]ʹs) brought by the party 
seeking to stay arbitration.ʺ). 
         7      Nicosia appeals the district courtʹs determination that challenges on the 
basis of contract illegality ab initio are subject to arbitration.  As we have decided that 
factual questions remain as to the formation of the agreement to arbitrate, we need not 
reach that question.  


                                                 ‐ 35 ‐ 
                                                                                                 


       A.
       A      Appllicable Law
                            w 

              Geneerally, ʺcou
                             urts should
                                       d consider the meritss of a requ
                                                                      uested 

prelimin
       nary injun
                nction even
                          n where th                    derlying claims will b
                                   he validity of the und                    be 

determiined in arb
                 bitration.ʺ  Am. Expreess. Fin. Addvisors Inc. v. Thorleyy, 147 F.3d 229, 

231 (2d Cir. 1998) (citation o
                             omitted); see also Ben ihana, Inc. v. Benihan
                                                                         na of Tokyo,, 

                7, 894‐95 (2
LLC, 784 F.3d 887          2d Cir. 2015
                                      5) (ʺWheree the partiees have ag
                                                                     greed to 

arbitratte a disputee, a districct court hass jurisdictiion to issuee a prelimiinary 

                                         pending arrbitration.ʺ).  ʺ[T]he expectatio
injunctiion to presserve the sttatus quo p                                         on of 

speedy arbitration
                 n does nott absolve th
                                      he district court of itts responsiibility to 

decide rrequests fo
                  or prelimin
                            nary injunctions on tthe merits..  Nor is th
                                                                       his duty 

affected
       d by the prro‐arbitratiion policy manifested in the FA
                                                            AA.ʺ  Thorrley, 147 F.33d 

at 231.  We genera
                 ally review
                           w the denia
                                     al of a prelliminary in
                                                           njunction ffor abuse o
                                                                                of 

discretion.  Lusk v
                  v. Vill. of Coold Spring, 475 F.3d 4480, 484 (2d Cir. 20077).  A distrrict 

       buses its d
court ab         discretion w
                            when its deecision ressts on an errror of law
                                                                        w or clearly
                                                                                   y 

erroneo
      ous finding
                g of fact.  S
                            Shain v. Elliison, 356 F
                                                   F.3d 211, 2114 (2d Cir. 2004).  ʺTh
                                                                                     he 

existencce of stand
                  ding is a qu
                             uestion of llaw that w
                                                  we review dde novo.ʺ  IId.  

              Articcle III limitts federal ju
                                            udicial pow
                                                      wer to thee resolution
                                                                           n of ʺCasessʺ 

and ʺCo
      ontroversiees.ʺ  U.S. C
                            Const. art. III, § 2.  To
                                                    o satisfy th
                                                               his jurisdicctional 




                                            ‐ 36 ‐ 
                                                                                          


requirement, ʺ(1) the plaintiff must have suffered an injury‐in‐fact; (2) there must 

be a causal connection between the injury and the conduct at issue; and (3) the 

injury must be likely to be redressed by a favorable decision.ʺ  Jewish People for the 

Betterment of Westhampton Beach v. Vill. of Westhampton Beach, 778 F.3d 390, 394 (2d 

Cir. 2015) (quoting Cooper v. USPS, 577 F.3d 479, 489 (2d Cir. 2009)).  For each 

form of relief sought, a plaintiff ʺmust demonstrate standing separately.ʺ  Friends 

of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185 (2000).  A 

plaintiff seeking to represent a class must personally have standing.  Lewis v. 

Casey, 518 U.S. 343, 357 (1996).  

             Plaintiffs lack standing to pursue injunctive relief where they are 

unable to establish a ʺreal or immediate threatʺ of injury.  City of Los Angeles v. 

Lyons, 461 U.S. 95, 111‐12 (1983); Shain, 356 F.3d at 215‐16.  Although past injuries 

may provide a basis for standing to seek money damages, they do not confer 

standing to seek injunctive relief unless the plaintiff can demonstrate that she is 

likely to be harmed again in the future in a similar way.  See DeShawn E. ex rel. 

Charlotte E. v. Safir, 156 F.3d 340, 344‐45 (2d Cir. 1998).  While ʺenhanced riskʺ of 

future injury may constitute injury‐in‐fact in certain circumstances, such injuries 

are only cognizable where the plaintiff alleges actual future exposure to that 




                                          ‐ 37 ‐ 
                                                                                           


increaseed risk.  Seee Baur v. V
                               Veneman, 352 F.3d 6225, 633‐35, 640‐42 (2d
                                                                        d Cir. 2003)) 

(holding that plaiintiff has sttanding to
                                        o seek injun
                                                   nction to sstop defend
                                                                        dants from
                                                                                 m 

butcherring non‐am
                 mbulatory                               nhanced rissk of mad cow 
                         y cows because of plaaintiffʹs en

disease as a consu
                 umer of beeef); LaFleu
                                      ur v. Whitm
                                                man, 300 F.33d 256, 2700 (2d Cir. 

2002) (cconcluding
                 g that likeliihood of ex
                                        xposure to
                                                 o additionaal sulfur d
                                                                      dioxide 

emissio
      ons qualifiees as injury
                             y‐in‐fact). 

       B.
       B      Appllication 

                 agree with the districct court thaat Nicosia did not esstablish a 
              We a

likeliho
       ood of futu
                 ure or contiinuing harrm.  Even aassuming h
                                                           his past pu
                                                                     urchases o
                                                                              of 1 

Day Dieet resulted in injury a
                             and that hee may con
                                                ntinue to su
                                                           uffer conseequences aas a 

result, h
        he has not shown tha
                           at he is likeely to be su
                                                   ubjected to
                                                             o further ssales by 

Amazon
     n of produ
              ucts contain
                         ning sibuttramine.  A
                                             Amazon haas ceased sselling 1 D
                                                                           Day 

Diet on its websitee, and Niccosia has fa
                                        ailed to alleege that hee intends tto use 

     n in the fu
Amazon         uture to buy any prod
                                   ducts, let aalone food or drug prroducts 

generallly or weig
                 ght loss pro
                            oducts in p
                                      particular.  See Comp
                                                          pl. ¶ 15, EC
                                                                     CF No. 1; cf
                                                                               cf. 

Baur, 35
       52 F.3d at 6
                  640 (conclu
                            uding plain
                                      ntiff established a ʺppresent, imm
                                                                       mediate risk
                                                                                  k of 

exposurreʺ by virtu
                  ue of alleg
                            ging to be a
                                       a regular cconsumer o
                                                           of beef pro
                                                                     oducts).   




                                            ‐ 38 ‐ 
                                                                                     


            Nicosiaʹs remaining arguments are meritless.  The district court was 

correct in concluding that the private cause of action provided by the CPSA, 15 

U.S.C. § 2073, is unable to confer standing to enforce provisions in the Poison 

Prevention Packaging Act (the ʺPPPAʺ) relating to child‐proof packaging 

requirements for controlled drugs.  Compare 15 U.S.C. § 2052(a)(5)(H) (excluding 

ʺdrugs, devices, or cosmeticsʺ from the definition of ʺconsumer productʺ in the 

CPSA), with 16 C.F.R. § 1700.14(a)(4), (10) (requiring child‐proof packaging for 

ʺControlled drugsʺ and ʺPrescription drugsʺ under the PPPA).  

                                 CONCLUSION 

            For the reasons set forth above, the order of the district court is 

AFFIRMED in part and VACATED in part, and the case is REMANDED for 

further proceedings. 




                                       ‐ 39 ‐ 
    ADDENDU
          UM A (J. Ap
                    pp. 25) 




                
    ADDENDU
          UM B (J. Ap
                    pp. 91) 
                                
    ADDENDU
          UM C (J. Ap
                    pp. 27) 




                                




             ‐ 42 ‐